Citation Nr: 0124394	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The deceased spouse of the appellant had recognized service 
from January 1942 to May 1942, recognized guerrilla service 
from October 31, 1943 to June 30, 1945, and service in the 
Regular Philippine Army from July 1, 1945 to June 30, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in June 1999 and April 2000 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In the June 1999 
rating decision, the RO reopened previously denied claims of 
service connection for the cause of the veteran's death, and 
then denied the claim.  Also in this decision the RO denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  Since it is 
clear based on the numerous statements submitted by the 
appellant and her testimony that she is claiming DIC benefits 
on the basis that her spouse's death is attributable to his 
military service, the appeal will be limited to the issue of 
service connection for the cause of the veteran's death.  No 
alternative theory of entitlement to DIC has been claimed.

In the April 2000 letter of denial, the RO denied the 
appellant's claim for nonservice-connected death pension 
benefits on the basis that she had no legal entitlement to 
this benefit.

The appellant presented testimony to the undersigned Board 
Member during a Travel Board hearing in June 2001.

FINDINGS OF FACT

1.  In a February 1994 decision letter, the RO denied the 
appellant's claim for entitlement to death pension benefits; 
this decision is final.

2.  Evidence added to the record since the February 1994 
decision is cumulative and redundant, and, when viewed in 
conjunction with the evidence previously of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.

3.  In an April 1998 rating decision, the RO denied the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death; this 
decision is final.

4.  Evidence added to the record since the April 1998 rating 
decision is cumulative and redundant, and, when viewed in 
conjunction with the evidence previously of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1994 RO decision 
denying the appellant entitlement to VA death pension 
benefits is not new and material; and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

2.  Evidence received since the April 1998 RO rating decision 
that denied the appellant service connection for the cause of 
the veteran's death is not new and material; and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the appellant has been notified of the criteria 
pertaining to DIC benefits based on service connection for 
the cause of the veteran's death and basic eligibility to 
nonservice-connected death pension benefits.  She has also 
been notified as to the necessity of submitting new and 
material evidence to reopen these claims and as to what 
constitutes new and material evidence (see June 1999 rating 
decision and May 2001 supplemental statement of the case).  
The appellant has not identified any additional evidence to 
support reopening of her claim.  Moreover, the VCAA and 
implementing regulations do not eliminate the requirement 
that new and material evidence be presented to reopen the 
appellant's previously denied claim.  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

Factual Background

Service medical records during the period in which the 
appellant's spouse was in the service of the United States 
Armed Forces include a July 1945 physical examination report 
showing that he had a normal cardiovascular system and no 
musculoskeletal defects.  

A Medical Certificate is on file dated in February 1946 from 
L. De G., Capt., MC. (PA), certifying that the appellant's 
spouse had been sick from November 1944 to January 1945 and 
was diagnosed as having bursitis, hip joint, left.

Service medical records also show that the appellant's spouse 
had been hospitalized in April 1946 and diagnosed as having 
acute, mild, nasopharyngitis and malaria.  

In a private medical certificate dated in May 1953, Mariano 
Sandiego, M.D., certified that the appellant's spouse had 
been sick from November 1944 to January 1945 with a diagnosis 
of bursitis, hip joint, left.  

On file is a May 1953 private medical record from Our Lady of 
Perpetual Help Hospital stating that the appellant's spouse 
had been examined and X-rayed, and found to be suffering from 
minimal infiltration of the right lung.

In June 1953, the RO received a letter from a fellow superior 
of the appellant's spouse stating that he had been the 
appellant's spouse's commander from August 1945 to July 1946.  
He said that during this time the appellant's spouse was 
always confined to his quarters and for most of the time he 
had been in the hospital suffering from a very advanced case 
of malaria.

Also in June 1953 the RO received a letter from a private 
physician, Dr. Jose C. Bueno, certifying that the appellant's 
spouse had been confined in his clinic from November 15, 
1946, to November 23, 1946, in a serious condition of 
"malegnant malaria."

Another letter is on file dated in June 1953 from Gumersindo 
Villegas, M.D., who said that the appellant's spouse had been 
admitted to PCAU Emergency Hospital for malaria, acute, 
severe, malignant, in the middle of June 1945.  He said that 
the appellant's spouse stayed in the hospital for more that 
one week and "was discharged as 'cured.'" 

A physician from Our Lady of Perpetual Help Hospital 
submitted a letter in June 1953 certifying that an X-ray of 
the appellant's spouse's lungs had been taken in May 1953 and 
that the X-ray film was attached.

In a January 1954 rating decision, the RO granted service 
connection for malaria and assigned a noncompensable 
evaluation.  Also in this decision the RO denied service 
connection for bursitis of the left hip.

Two fellow servicemen of the appellant's spouse submitted 
affidavits dated in December 1971 and January 1972 stating 
that they had served in the same unit as the appellant's 
spouse and knew that he suffered from left hip joint and bone 
injuries.  They also said that the appellant's spouse had 
been hospitalized from November 1944 to January 1945.  

In December 1979, the RO informed the appellant's spouse that 
he was not entitled to nonservice-connected pension benefits 
since such benefits had not been extended to individuals 
whose only service was in the Philippine Commonwealth Army 
(USAFFE) or recognized guerrillas.  

The record contains a Certificate of Death showing that the 
appellant's spouse died on October [redacted], 1985, and that the 
immediate cause of death was cardiorespiratory arrest.  The 
certificate also lists the antecedent cause of death as 
cerebrovascular accident - thrombosis, and lists pneumonia as 
the underlying cause.

In a June 1991 letter, the RO informed the appellant that she 
was not entitled to nonservice-connected death pension 
because this type of benefit was not payable to dependents of 
veterans who served with the Philippine Commonwealth Army in 
the service of the Armed Forced of the United States or 
recognized guerrillas.

In January 1994, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  

In a February 1994 decision letter, the RO denied the 
appellant's claim for death pension benefits on the basis 
that she had no legal entitlement to this benefit.

The appellant filed a claim for DIC benefits in April 1994 
claiming that the cause of death of her spouse was due to 
service

In a joint affidavit dated in April 1994, the affiants said 
that they were neighbors of the appellant's spouse and had 
served in the same unit as he did.  They said that they knew 
for a fact that the appellant's spouse had been sick with 
malaria, bursitis and hip joint problems while in the 
military service.  They also said that the appellant's spouse 
died as a result of having been sick with malaria, bursitis 
and hip joint problems.

Also in April 1994 the RO received a hospital record dated in 
October 1993 from the Negros Oriental Provincial Hospital 
medical records librarian showing that the appellant's spouse 
had been hospitalized as follows:  in January 1980 for 
cerebrovascular accident and acute bronchitis; in September 
1983 for hypertensive cardiovascular accident; in July 1983 
for rule out myocardial infarction, hypoglycemia and 
hypertension; in July 1983 for hypertensive cardiovascular 
accident; in November 1983 for interstitial pneumonia right, 
gastroenteritis acute with moderate hydration and in 
September 1985 for cerebrovascular accident (CVA) with 
thrombosis; pneumonia.

In a May 1994 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

In April 1995 the RO received a letter from G. Villegas, 
M.D., of the Negros Oriental Provincial Hospital who said 
that he had been the attending physician of the appellant's 
spouse when he was admitted in the PCAU Emergency Hospital 
for bursitis hip joint left and right, pneumonia and acute 
malaria.  He said that the appellant was in the hospital from 
January 1948 to July 1948 and that all sickness was connected 
to his service.

In April 1995 the RO received a Medical Certificate from Dr. 
Bueno certifying that the appellant's spouse had been 
confined to his clinic from December 1969 to January 1970 for 
moderate dehydration and pneumonia, malignant.

In a May 1995 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

In April 1997 the appellant filed an application to reopen a 
claim for service connection for the cause of the veteran's 
death.

The RO received a letter in April 1997 from Dr. San Diego who 
said that the appellant's spouse had been confined to his 
clinic from September 20, 1946, to October 18 1946, for 
asthma, moderate dehydration, ulcer with pneumonia.

The RO sent the appellant a letter in November 1997 
requesting additional information regarding her spouse's 
treatment for CVA-thrombosis and pneumonia from June 30, 1946 
to "present."

In an April 1998 rating decision, the RO denied the 
appellant's application to reopen a claim of service 
connection for the cause of the veteran's death.

In a joint-affidavit dated in November 1998, the affiants 
state that they fought together with the appellant's spouse 
and knew of his cause of death.  They said that during an 
encounter with the enemy, the appellant's spouse fell from 
his horse into a ravine sustaining injuries and fractures.  
They said that from then on the appellant's spouse had been 
very sickly and frequently hospitalized.  They said that his 
fractures and exposure to cold that day in service was the 
cause of his pneumonia and thrombosis and the ultimate cause 
of his death.

The appellant submitted an Authorization of Release Form (VA 
Form 21-4142) in November 1998 listing the appellant's dates 
of treatment with Dr. San Diego in 1946, Dr. G. Villegas in 
1948, and treatment in 1983 and 1985 at the Negros Oriental 
Provincial Hospital. 

A certification document was submitted to the RO in December 
1998 from F. B. Flores, M.D., M.H.A., who stated that records 
from the appellant's spouse's hospitalization in 1948 were no 
longer available and that Dr. G. Villegas had died.

In May 1999, a staff member for hospital operations at Negros 
Oriental Provincial Hospital said that records pertaining to 
the appellant's spouse could no longer be retrieved, but that 
he had enclosed duly authenticated photocopies of the 
admission book reflecting admission data of the appellant's 
spouse.  These entries show an admission in 1980 for 
hypertensive cardiovascular arrest, CVA and acute bronchitis, 
admissions in 1983 for gastroenteritis, hypoglycemia, 
hypertensive CVA, myocardial infarction, hypoglycemia and the 
admission in 1985 for pneumonia, hypertension, CVA-
thrombosis.

The appellant submitted an affidavit in May 1999 stating that 
Dr. San Diego had long died and she was unable to locate his 
records.  She said that her spouse had in fact been treated 
by Dr. San Diego sometime in 1946.

In a June 1999 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death. 

In a March 2000 substantive appeal, the appellant filed a 
claim for entitlement to death pension benefits.

In an April 2000 decision letter, the RO denied the 
appellant's claim for nonservice-connected death pension 
benefits on the basis that she had no legal entitlement to 
this benefit.

At a hearing at the RO before a traveling member of the Board 
in June 2001, the appellant testified that when her spouse 
came home from the war he had many sicknesses including 
malaria, ulcer, thrombosis, dehydration and pneumonia.  She 
said that she thought that she was entitled VA death pension 
because she was the beneficiary.  

Analysis

Cause of Death

The appellant's initial claim of service connection for the 
cause of the veteran's death was denied by the RO in May 1994 
and May 1995.  These decisions were not appealed and are 
final.  38 C.F.R. §§ 20.200, 20.1103 (2000).  Also final is 
an April 1998 rating decision which found that the 
appellant's spouse had not submitted new and material 
evidence to reopen a claim for service connection for the 
cause of the veteran's death.  Id.  In order to reopen a 
finally disallowed claim, new and material evidence must be 
submitted since the last final disallowance of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

Although in the June 1999 rating decision, which is the 
subject of this appeal, the RO determined that new and 
material evidence had been submitted sufficient to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to consider the new and material issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Thus, it must first be determined whether the 
appellant has submitted new and material evidence since the 
prior adverse decision in April 1998 that is sufficient to 
reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998). The credibility of the evidence 
is presumed for the limited purpose of determining whether 
the case should be reopened.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In the instant case, additional evidence has not been 
submitted since the April 1998 rating decision that is 
sufficient to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The 
evidence considered by the RO in April 1998 includes the 
appellant's spouse's service medical records reflecting 
diagnoses of mild nasopharyngitis and malaria, a private 
medical record certifying that the appellant's spouse had 
been treated for bursitis of the left hip from November 1944 
to January 1945, and statements and affidavits from the 
appellant's spouse's fellow servicemen confirming that he had 
been sick with malaria in service and had hip problems and 
bone injuries.  This evidence also includes a record from the 
Negros Oriental Provincial Hospital dated in October 1993 
listing various dates that the appellant's spouse had been 
hospitalized in the 1980s for conditions of hypertensive CVA, 
rule out myocardial infarction, hypoglycemia, hypertension 
interstitial pneumonia right, gastroenteritis, moderate 
dehydration and thrombosis.  

Evidence added to the record since the April 1998 rating 
decision includes a joint affidavit dated in November 1998 in 
which the affiants attest to a fall that the appellant's 
spouse sustained in service causing fractures, along with 
their opinion that these fractures and the appellant's 
spouse's exposure to cold in service led to his fatal 
pneumonia and thrombosis nearly four decades later.  The 
affiant's statement as to the appellant's spouse's fall in 
service and resultant fractures although not previously 
considered, constitutes cumulative evidence in light of 
earlier affidavits (dated in 1970, 1971 and 1994) from fellow 
servicemen attesting to bone injuries that the appellant's 
spouse suffered in service.  In other words, while the 1998 
affidavit may be more specific as to the cause and nature of 
the bone injuries allegedly suffered by the appellant's 
spouse in service, evidence as to these purported bone 
injuries was already before the RO in 1998.  Consequently, 
this affidavit is not new and material and is not so 
significant that it must be considered in order to fairly 
decide the merits of this cause of death claim.  Hodge, 
supra.  Moreover, the opinion proffered by these servicemen 
as to a causal link between events from the appellant's 
spouse's service and the cause of his death cannot constitute 
new and material evidence since, as laymen, they are not 
competent to opine as to medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additional evidence submitted to the RO after April 1998 
includes photocopied admission entries from the Negros 
Oriental Provincial Hospital regarding the dates and nature 
of the appellant's spouse's hospitalizations in the 1980s.  
These records are essentially duplicative of the 1993 
document completed by the Medical Records Librarian of the 
Negros Oriental Provincial Hospital listing the dates and 
conditions of the appellant's spouse's hospitalizations in 
the 1980s and are therefore redundant.  Hodge, supra.  

The appellant's hearing testimony in June 2001 is also 
redundant of the evidence on record prior to April 1998 since 
the testimony pertains to the conditions that the appellant's 
spouse experienced and was treated for from 1945 to his death 
in 1985.  Its redundancy is due to the fact that these 
conditions are already noted in the medical evidence that was 
on record in April 1998.  Accordingly, the appellant's 
testimony cannot be considered to be so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.  Hodge, supra.  Furthermore, the 
appellant's testimony as to her belief that the cause of her 
spouse's death should be service connected was previously 
considered by the RO in April 1998. 

Having determined that new and material evidence has not been 
added to the record since the RO's April 1998 adverse 
decision, the appellant's claim of service connection for the 
cause of the veteran's death is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Death Pension Benefits

In a February 1994 decision letter, the RO denied the 
appellant's claim for entitlement to VA death pension 
benefits on the basis that she had no legal entitlement to 
this benefit.  The appellant did not appeal this decision and 
it is final. 38 C.F.R. §§ 20.200, 20.1103 (2000).  In order 
to reopen a finally disallowed claim, new and material 
evidence must be submitted since the last final disallowance 
of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

In the April 2000 rating decision, which is the subject of 
this appeal, the RO denied the appellant's claim on the basis 
that she had no legal entitlement to this benefit.  The RO 
went on to determine in a May 2001 supplemental statement of 
the case that new and material evidence had not been 
submitted sufficient to reopen the appellant's claim for 
service connection for VA death pension benefits.  Regardless 
of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7104(b) to consider the new and 
material issue.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Thus, it must first be determined whether the appellant has 
submitted new and material evidence since the prior adverse 
decision in April 2000 that is sufficient to reopen this 
claim.

As previously defined, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  
Moreover, the credibility of the evidence is presumed for the 
limited purpose of determining whether the case should be 
reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis of the RO's denial of the appellant's claim for 
entitlement to VA death pension benefits in April 2000 was 
that of eligibility.  In other words, the RO determined that 
the appellant had no legal entitlement to this benefit and 
that the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The RO based its 
conclusion on the provisions of 38 U.S.C.A. § 107(a) which 
state the following:

Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces under 
commanders appointed, designated, or 
subsequently recognized by the Commander 
in Chief, Southwest Pacific Area, or 
other competent authority in the Army of 
the United States, shall not be deemed to 
have been active military, naval, or air 
service for the purposes of any law of 
the United States conferring rights, 
privileges, or benefits upon any person 
by reason of the service of such person 
or the service of any other person in the 
Armed Forces...(with exceptions based on 
service-connected compensation benefits).  

Id.

Based on a careful review of the record, the Board concludes 
that new and material evidence has not been submitted since 
the RO's 1994 decision denying the appellant entitlement to 
VA death pension benefits.  The only additional evidence 
submitted since February 1994 regarding this issue are 
statements and hearing testimony from the appellant 
reiterating her belief that she is entitled to this benefit 
based on her spouse's recognized service.  Because her belief 
in this regard was already considered at the time of the 
February 1994 decision, her additional statements and 
testimony are cumulative and do not constitute evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.  Hodge, supra.  

Having determined that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim of 
entitlement to VA death benefits, the appellant's claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.

The application to reopen a claim of entitlement to VA death 
pension benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

